Case: 18-60708       Document: 00515069091         Page: 1     Date Filed: 08/08/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                     No. 18-60708                          August 8, 2019
                                   Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
GUOJUN XU,

                                                  Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A096 026 239


Before BARKSDALE, HAYNES, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Guojun Xu, a native and citizen of China, petitions for review of the
decision of the Board of Immigration Appeals (BIA) dismissing his appeal from
the order of the immigration judge (IJ) denying his application, pursuant to
the Convention Against Torture (CAT), for deferral of removal.
       Our court lacks jurisdiction to review a final order of removal against an
alien who, like Xu, is removable under 8 U.S.C. § 1227(a)(2)(A)(iii) for having


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-60708    Document: 00515069091      Page: 2   Date Filed: 08/08/2019


                                 No. 18-60708

committed an aggravated felony. 8 U.S.C. § 1252(a)(2)(C); see Siwe v. Holder,
742 F.3d 603, 607, 613 (5th Cir. 2014).         Our jurisdiction is limited to
considering only constitutional claims or questions of law. § 1252(a)(2)(D).
      Xu asserts the record evidence established he would, more likely than
not, be tortured if returned to China; and he challenges the IJ’s findings
regarding the treatment in China of his codefendants as “fatally flawed”. As
explained supra, our court does not have jurisdiction to review such factual
determinations. See § 1252(a)(2)(C); Siwe, 742 F.3d at 613.
      In addition, we lack jurisdiction to review this challenge to these findings
because Xu did not raise it before the BIA. See Omari v. Holder, 562 F.3d 314,
318–19 (5th Cir. 2009). And, for the same reason, we lack jurisdiction to review
his contention that imposition of the death penalty for a non-violent financial
crime constitutes torture under the CAT. See id.
      Xu lists a final issue for review: whether he qualifies for CAT relief
because the Chinese government has a pattern or practice of torturing like-
situated persons. He has not briefed that issue, however, and, consequently,
abandons it. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      DISMISSED.




                                        2